Jackson, Chief Justice.
1. A motion was made to dismiss this case because the garnishee alone could not bring the case here for review, but must join the defendant in execution with him. It cannot be dismissed on that ground; but it is very confusedly brought up. The brief of evidence is referred to as in the record — the case coming up on the refusal of a motion fora new trial, but it is not in the record at all. Something purporting to be the brief, badly written and penciled, — mixed—comes in after the signature of counsel to the bill of exceptions, not referred to at all, or marked as an exhibit to the bill of exceptions, but before the judge’s certificate.
On this ground, in all probability, it would have been dismissed had the point been made, but as it was not made ; and as the judgment will be affirmed any way, we will decide the case on its merits, especially as the certificate of the judge comes after the confused brief of evidence.
There is plenty of evidence to support the verdict. The defendant in fi.fa. took out a license to retail liquors; the garnishee gave his note for $150.00 to the county treasurer to help pay for his license, and paid the note. The evidence is conflicting whether the garnishee paid it back before the service of the summons of garnishment on him; both garnishee and defendant seem to swear that it was paid by the garnishee before the summons, but their statements, or rather the garnishee’s statements to others are directly to the contrary; the jury on the conflict of testimony found for the plaintiff in execution; the presiding judge also sustained the views of the jury, and this court thinks the same way, at least enough so not to interfere with the discretion of the presiding judge.
*3152. The verdict being on the debt due for the note defendant gave for garnishee’s license and paid it for him, is of course subject to garnishment, and this is what the jury-found, and not any debt due for wages.
3. The judgment is for Rice, the plaintiff, against Aderhold, the defendant; it is not transferred, nor is the execution. Therefore the plaintiff, Rice, has the right to'it, and proof that another had an interest in they?, fa. with Rice was wholly immaterial and properly ruled out. When the garnishee pays this judgment, he will be protected from any payment again.
The case is quite clear, the result right in law, and no error is apparent anywhere to us; therefore it must be affirmed.
Judgment affirmed.